Exhibit 10.2

Execution Version

SECOND AMENDMENT TO

ACCOUNT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT (this “Amendment”) to the Account and Security Agreement
dated as of August 31, 2008 (as amended by First Amendment to Account and
Security Agreement, dated as of December 4, 2009, the “Agreement”), by and
between THERMO NO. 1 BE-01, LLC, a Delaware limited liability company (the
“Company”), and DEUTSCHE BANK TRUST COMPANY AMERICAS as Collateral Agent,
Account Bank and Securities Intermediary (the “Collateral Agent”) is made and
entered on the 9th day of July, 2010.

W I T N E S S E T H:

WHEREAS, in connection with the Project, the Company and the Collateral Agent
entered into the Agreement;

WHEREAS, the Company and the Collateral Agent desire to amend certain terms and
conditions of the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Any capitalized term used in this Amendment but not
otherwise defined in this Amendment shall have the meaning ascribed to such term
in the Agreement.

Section 2. Amendments to Agreement.

2.1 Section 2.5.1 of the Agreement is deleted in its entirety and replaced as
follows:

“2.5.1 On the Guaranteed Final Completion Date, all amounts in all Security
Accounts (other than the Development Account and the O&M Account);”

2.2 Section 3.2.1 of the Agreement is deleted in its entirety and replaced as
follows:

“3.2.1 On the last Business Day of each January, April, July and October (other
than upon the occurrence and during the continuance of a Forbearance Termination
Event (as defined in the Amendment, Consent and Forbearance Agreement dated as
of July 9, 2010 among the Company, The Prudential Insurance Company of America,
in its capacity as the Administrative Lender described therein, The Prudential
Insurance Company of America and Zurich American Insurance Company, each in its
capacity as a Lender described therein, Deutsche Bank Trust Company Americas, in
its capacity as the Administrative Agent and the Collateral Agent described
therein, and Raser Technologies, Inc., a “Forbearance Termination Event”)), the
Collateral Agent shall, in accordance with a duly issued Quarterly Disbursement
Request delivered in accordance with Section 5.1.5 (Quarterly Disbursement
Request) of the Credit Agreement, instruct the Account Bank to transfer all
monies then on deposit in the Revenue Account to the O&M Account.

 

-1-



--------------------------------------------------------------------------------

2.3 The introductory portion of Section 3.2.2 of the Agreement is deleted in its
entirety and replaced as follows:

“3.2.2 On the last Business Day of each January, April, July and October
following the occurrence and during the continuance of a Forbearance Termination
Event (but prior to the acceleration of the Obligations whether automatically,
by declaration or otherwise), the Collateral Agent in accordance with written
instructions from the Administrative Lender (unless given written instructions
from the Required Lenders to act otherwise) shall instruct the Account Bank to
apply all monies received in the Revenue Account in the following order of
priority:”

2.4 Section 3.2.3 of the Agreement is deleted in its entirety.

2.5 Section 3.3.1 of the Agreement is deleted in its entirety and replaced as
follows:

“3.3.1 So long as no Forbearance Termination Event has occurred, following the
transfers specified in Section 3.2, the Company, in the form of an O&M Payment
Request, shall instruct the Account Bank to transfer from the O&M Account any
amounts necessary for paying Reimbursable Costs (excluding any and all Special
Project Document Payments), Base Fee, Owner Maintenance Agreement Payments, O&M
Site Document Payments, and O&M Other Payments, as they become due and payable
as set forth therein; provided, that upon the occurrence of a Forbearance
Termination Event, the Collateral Agent shall follow the written instructions of
the Required Lenders.”

2.6 Section 3.9.3 of the Agreement is deleted in its entirety and replaced as
follows:

“3.9.3 Development Account. Funds in the Development Account shall be disbursed
at the written direction of the Administrative Lender as follows in the
following order provided that no Credit Agreement Default or Credit Agreement
Event of Default (other than a Specified Default, as such term is defined in the
Credit Agreement (a “Specified Default”)) shall exist and no Forbearance
Termination Event (as defined in the Amendment, Consent and Forbearance
Agreement, dated as of July 9, 2010, by and among the Company, Raser, the
Administrative Lender and the Financing Parties (a “Forbearance Termination
Event”)) shall have occurred:

“3.9.3.1 Upon receipt of proceeds from the Cash Grant, $3,785,165 to the
Construction Account; for use by Raser for items listed in the Completion Plan;

 

-2-



--------------------------------------------------------------------------------

“3.9.3.2 On the Guaranteed Final Completion Date, in the following order:

3.9.3.2.1 first, to the payment of Obligations in the amount of $27,000,000
pursuant to the Credit Agreement (which amount the Company acknowledges, by its
execution hereof, is $11,585,979.95 (the “Shortfall”) less than the amount
determined in accordance with the Recalculated Equity Base Case Model pursuant
to Section 6.4 of the EPC Agreement);

3.9.3.2.2 second, to the O&M Account, the lesser of (x) the funds remaining in
the Development Account after payment of the $27,000,000 required to be paid
pursuant to Section 3.9.3.2.1, and (y) the Shortfall;

3.9.3.2.3 third, to the Debt Service Account an amount sufficient such that
amounts held in the Debt Service Account are equal to (a) the next required
payment of Debt Service, as calculated after amounts described in
Section 3.9.3.2.1 have been paid, plus (b) all expenses, indemnities and other
amounts then due or to become due in the current month under any Financing
Document;

3.9.3.2.4 fourth, to the Debt Service Reserve Account, an amount to ensure that
the balance in the Debt Service Reserve Account equals the Minimum Debt Service
Reserve

3.9.3.2.5 fifth; to the Maintenance Reserve Account, an amount to ensure that
the balance in the Maintenance Reserve Account equals the Maintenance Reserve
Required Balance

3.9.3.2.6 sixth, to the payment of all outstanding amounts payable under the
Redemption Note;

3.9.3.2.7 seventh, to pay amounts outstanding under the UTC Purchase Contract;

3.9.3.2.8 eighth, any remaining amounts shall be deposited into the Revenue
Account.”

Section 3.10 of the Agreement is hereby deleted in its entirety and replaced as
follows:

“Section 3.10 Credit Agreement Events of Default, Etc. Except as provided in
Section 3.2.2, (a) upon the occurrence and during the continuance of a
Forbearance Termination Event, the Collateral Agent, as directed in writing by
the Required Lenders, shall have the right to instruct the Account Bank (i) not
to release, withdraw, distribute, transfer or otherwise make available any funds
in or from any of the Security Accounts except to the Collateral Agent and
(ii) to take such action or refrain from taking such action as the Collateral
Agent specifies and (b) upon the occurrence and during the continuance of a
Forbearance Termination Event, the Collateral Agent shall have the right to
exercise such remedies as are then available to it, including the transfer of
all or any part of the funds in the Security Accounts to any of the accounts.
Upon the occurrence of any Casualty Event (or series of related Casualty
Events), the Loss Proceeds therefrom shall be applied in accordance with
Section 2.6 (Mandatory Prepayments) of the Credit Agreement in accordance with
the written direction of the Administrative Lender.

 

-3-



--------------------------------------------------------------------------------

Section 3. Confirmation. Except as specifically modified by this Amendment, the
terms and provisions of the Agreement are hereby ratified and confirmed and
remain in full force and effect. From and after the date hereof, all references
to the Agreement shall be reference to the Agreement as amended hereby.

Section 4. Governing Law. This Amendment shall in all respects be governed by
and construed in accordance with the laws the State of New York, without giving
effect to any choice of law rules thereof which may permit or require the
application of the laws of another jurisdiction. The Parties hereby irrevocably
submit to the jurisdiction of the courts of the State of New York in the county
of New York or of the United States of America in the Southern District of New
York and hereby waive, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue in an such action or
proceeding in any such court.

Section 5. Further Assurances. In connection with this Amendment and the
transactions contemplated hereby, the Company shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
reasonably required or useful to carry out the intent and purpose of this
Amendment and as are not inconsistent with the terms hereof.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together will
constitute one instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart.

Section 7. Joint Efforts. To the full extent permitted by Applicable Law,
neither this Amendment nor any ambiguity or uncertainty in this Amendment will
be construed against any of the parties hereto, whether under any rule of
construction or otherwise. On the contrary, this Amendment has been prepared by
the joint efforts of the respective attorneys for, and has been reviewed by,
each of the Parties hereto.

[Signatures on Next Page]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Second Amendment to the Account
and Security Agreement to be executed on its behalf as of the date first written
above.

 

THERMO NO. 1 BE-01, LLC,

a Delaware limited liability company

  By:   Intermountain Renewable Power, LLC   Its:   Managing Member     By:  

/s/ Richard D. Clayton

    Name:   Richard D. Clayton     Title:   Manager   ACKNOWLEDGED AND
CONSENTED:  

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent

  By:  

/s/ Yana Kislenko

  Name:   Yana Kislenko   Title:   Assistant Vice President   By:  

/s/ Randy Kahn

  Name:   Randy Kahn   Title:   Vice President  

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Account Bank

  By:  

/s/ Yana Kislenko

  Name:   Yana Kislenko   Title:   Assistant Vice President   By:  

/s/ Randy Kahn

  Name:   Randy Kahn   Title:   Vice President  

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Securities Intermediary

  By:  

/s/ Yana Kislenko

  Name:   Yana Kislenko   Title:   Assistant Vice President   By:  

/s/ Randy Kahn

  Name:   Randy Kahn   Title:   Vice President  



--------------------------------------------------------------------------------

ACKNOWLEDGED:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as Administrative Lender By:  

/s/ Ric E. Abel

Name:   Ric E. Abel Title:   Vice President